       Case 2:20-cv-00966-NR Document 20-2 Filed 07/08/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,
                     Plaintiffs                    No. 2:20-CV-0966-NR

                    v.
                                                  Complaint Filed 6/29/20
KATHY BOOCKVAR, in her capacity as
Secretary of the Commonwealth of                       Electronically Filed
Pennsylvania, et al.,
                         Defendants

    AFFIDAVIT OF KELI M. NEARY IN SUPPORT OF MOTION FOR
                  ADMISSION PRO HAC VICE

      I, Keli M. Neary, make this affidavit in support of the motion for my

admission to appear and practice in this Court in the above-captioned matter as

counsel pro hac vice for Defendant Kathy Boockvar pursuant to LCvR 83.2 and

LCvR 83.3 and this Court’s Standing Order Regarding Pro Hac Vice Admissions

dated May 31, 2006 (Misc. No. 06-151). I do hereby depose and say as follows:

      1.    I am an Executive Deputy Attorney General with the Pennsylvania

Office of the Attorney General.

      2.    My business address is Pennsylvania Office of the Attorney General,

15th Floor, Strawberry Square, Harrisburg, PA 17120.

      3.    I am a member in good standing of the bar[s] of Supreme Court of

Pennsylvania, Middle District of Pennsylvania, and the Eastern District of

Pennsylvania.

      4.    My bar identification number is 205178.
                                  ATTACHMENT 2
        Case 2:20-cv-00966-NR Document 20-2 Filed 07/08/20 Page 2 of 3




      5.      A current certificate of good standing from the United States District

Court for the Middle District of Pennsylvania is attached hereto as Exhibit A.

      6.      There are no previous disciplinary proceedings concerning my

practice of law that have resulted in a non-confidential negative finding or sanction

by the disciplinary authority of the bar of any state or any United States court.

      7.      I attest that I am a registered user of ECF in the United States District

Court for the Western District of Pennsylvania.

      8.      I attest that I have read, know and understand the Local Rules of

Court for the United States District Court for the Western District of Pennsylvania

      9.      Based upon the foregoing, I respectfully request that I be granted pro

hac vice admission in this matter.

      I certify and attest that the foregoing statements made by me are true. I am

aware that if any of the foregoing statements made by me are false, I am subject to

punishment.

Dated: July 8, 2020                     /s/ Keli M. Neary
                                        KELI M. NEARY
                                        Executive Deputy Attorney General
                                        Director, Civil Law Division
                                        Office of Attorney General
                                        15th Floor, Strawberry Square
                                        Harrisburg, PA 17120
                                        (717) 787-1180
                                        kneary@attorneygeneral.gov




                                           2
                       Case 2:20-cv-00966-NR Document 20-2 Filed 07/08/20 Page 3 of 3




                                                                                   EXHIBIT A


                   CERTIFICATE OF GOOD STANDING
UNITED STATES     OF   AMERICA                                   }
                                                                 }
Middle District of Pennsylvania                                  }




          I, Peter J. Welsh, Clerk of the United States District Court, Middle District
  of Pennsylvania, Do Hereby Certify that                    Keli M. Neary                 , Esquire
  was duly admitted to practice in said Court      February 28, 2008   , and is in good standing as a
  on member of the bar of said Court.



Dated at Scranton, Pennsylvania
on July 7, 2020                                            PETER J. WELSH, CLERK OF COURT


                                                           By
                                                           Deputy Clerk
